 TEAMSTERS, LOCAL 901Teamsters, Chauffeurs,Warehousemen and Helpers,Local 901,International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers ofAmerica(Interstate Air Service Corp.)andJoseRamos,Ernesto Lopez,JulioFigueroa,IsmaelPerez Quiles and Mario HernandezOrtiz.Case24-CB-593 (1-5)1August 18, 1967DECISION AND ORDERCHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn June 5, 1967, Trial Examiner Sidney J. Bar-ban issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner further found that Respondenthad not engaged in certain other unfair labor prac-tices alleged in the complaint and recommendeddismissal as to them. Thereafter, the General Coun-seland the Respondent filed exceptions to theDecision, together with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Teamsters, Chauffeurs,Warehousemen and Helpers, Local 901, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Santurce,Puerto Rico, its agents, officers, and representa-tives, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as modified herein:Delete Appendix B attached to the Trial Ex-aminer'sDecision and substitute the attachednotice.'This case was consolidated for hearing before the Trial Examiner withCase 24-CA-2288 (1-5) No statement of exceptions having been filed135with respect to the Trial Examiner's findings inCase 24-CA-2288 (1-5),by Order of the Board, dated July 13, 1967, Case 24-CA-2288 (1-5) wassevered from the instant case2 In affirming the Trial Examiner's dismissal of the allegation thatRespondent violated Sec 8(b)(1)(A) by failing or refusing to processgrievances of the discharged employees, we rely solely on the failure ofthe General Counsel to establish by a preponderance of the evidence thatthe Charging Parties had effectively invoked the grievance machineryherein.Additionally,while we adoptthe TrialExaminer's finding that Re-spondent violated 8(b(l)(A) by instructing employees not to cooperatewith Board agents during investigation of pending charges,in doing so, werely upon the fact that, as such conduct occurred in a context of a com-mon effort by Respondent and the Employer to thwart activities on behalfof a rival labor organization,Respondent thereby restrained and coercedemployees in their free access to the remedial processes of the BoardAccordingly, we need not pass upon whether said instructions, as foundby the Trial Examiner, also violated Respondent's duty to fairly and ingood faith represent the employeesAPPENDIX BNOTICE TO ALL MEMBERS OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS, LOCAL901, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICAPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT restrain or coerce employeesof Interstate Air Service Corp. by threateningthem with, or causing them, loss of work or em-ployment, or other detriment, if they aid or sup-port International Association of Machinistsand Aerospace Workers, AFL-CIO, or anyother labor organization.WE WILL NOT obstruct the processes of theNational Labor Relations Board by instructing,advising,or threatening employees not tocooperatewith agents of the Board, or towithhold information from the Board.WE WILL NOT in any other manner restrainor coerce employees in the exercise of theirrights guaranteed by the Act.TEAMSTERS, CHAUF-FEURS, WAREHOUSEMENAND HELPERS, LOCAL901, INTERNATIONALBROTHERHOOD OF TEAM-STERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)167 NLRB No. 19 136DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,7th Floor,El Hato Rey Building,255 PonceDe Leon Avenue,Hato Rey, Puerto Rico 00919,Telephone765-1125.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard at Santurce, Puerto Rico, on February 20,1 21, 22,and 23, 1967, upon complaints issued against the above-named Respondents on December 13, 1966, as thereafteramended, and an order consolidating cases issued Janua-ry 11, 1967. The complaints, which are based on chargesfiled by the above-named Charging Parties on either Oc-tober 21 or 24, 1966, alleges that Teamsters, Chauffeurs,Warehousemen and Helpers, Local 901, I.B.T.C.W. & Hof A. (herein called the Teamsters) engaged in conduct inviolation of Section 8(b)(1)(A) of the Act, and that In-terstateAir Service Corp. (herein called Interstate) en-gaged in conduct in violation of Section 8(a)(1) and (3) ofthe Act. Respondents' answers deny any violation of theAct. Prior to the conclusion of the General Counsel'scase, both Respondent Teamsters and Respondent In-terstatewithdrew from the hearing and presented nodefense.Upon the entire record in this case,2 from observationof the witnesses, and after due consideration of the oralargument of General Counsel and the brief received fromRespondent Teamsters,3 I make the following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF RESPONDENT INTERSTATERespondent Interstate, a corporation organized and ex-isting under the laws of Puerto Rico, is engaged in provid-ing services at Isla Verde International Airport, IslaVerde, Puerto Rico, for airline companies engaged in in-terstate and foreign commerce, including the loading andunloading, interior and exterior cleaning, and other main-tenance of aircraft, baggage delivery, warehouse service,and aviation gas products. During the 12 months preced-'Respondent Interstate made no appearance at the opening of the hear-ing on February 20, andthe heanngwas adjourned to February 21, atwhichtimeRespondent Interstate and its counsel made an appearance.%After the close of thehearing, theGeneral Counsel, at my direction,advised the parties concerning an exhibit received after they hadwithdrawn from the hearing A copy of General Counsel'sletter to thepartiesdatedFebruary 24, 1967, has been marked TX Exh 1, and theGeneral Counsel's letter to the Trial Examiner dated March 8, 1967(showing copies sent to the parties), with respect to proof of service hasbeen marked TX Exh. 2, and both are received into evidence No objec-tion has been received to the exhibit from any party3Time for filing briefs was extended to April 17, 1967, at the request ofthe Teamsters, and its original brief was timely filed On May 17, 1967, 1received a supplemental memorandum from the Teamstersasserting that(1) the Board iswithout jurisdiction over this matter, an issue which wasraised at the heanng, and (2) that I had deprived the Teamsters of dueprocess bylimiting cross-examinationof witness Echaverriaand statinging the issuance of the complaint,interstate furnishedgoods and services valued in excess of $50,000 to airlinecompanies engaged in the transportation of passengersand cargo between Puerto Rico and the U.S. mainlandand foreign countries.Although both Respondents admitted the above factsand agreed in their answers to the complaints that In-terstate is an employer in commerce and/or affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act,at the hearing each took the position that In-terstate is a person subject to the RailwayLabor Act andthus is not an employer within the meaningof the Act.Further,pursuant to a petitionfiled byInternationalAssociation ofMachinists and Aerospace Workers,AFL-CIO (herein called the Machinists)under Section9(c) of the Actand a hearing held on that petition,a Deci-sion and Direction of Election was issued by the RegionalDirector of the Board in Case 24-RC-3059,on February8, 1967,asserting jurisdiction over Interstate.No requestfor review of the Regional Director'sDecision was filedwith the Board as provided in Section 102.67 of theBoard's Rules and Regulations,Series 8, as amended.Upon the basis of the facts set forth,it is found thatRespondent Interstate is an employer in commerce or af-fecting commerce within the meaning of Section2(2), (6),and (7)of the Actand that it will effectuate the policies oftheAct toassert jurisdiction over thismatter.SeeBradleyFlyingService,Inc.,131 NLR B 437.11.LABOR ORGANIZATIONSRespondent Teamsters and the Machinists are labororganizations within the meaning ofthe Act.III.ALLEGED UNFAIR LABOR PRACTICESA.TheBasic IssuesInterstate's employees here involved have been, andwere at times material herein, represented by RespondentTeamsters under a collective-bargaining agreement.Because of dissatisfaction with the Teamsters, a group ofemployees on the night shift at Interstate's operations en-gaged in activities to change their representation to theMachinists.On October 20, 21, and 22, Interstatedischarged five of these employees. It is contended thatthese discharges violated the Act. It is also asserted thatInterstateengaged incertain other conduct which inter-fered with, restrained, or coerced the employees in theexercise of their rights under the Act. It is further con-that "It was this very refusal on the part of the Trial Examiner to receivethis evidence which prompted the defendant union to withdraw from thehearing convinced that if it were not allowed to cross-examine this witnessof (sic) material issues to its case, it was futileto remain in the hearingroom " On May 18, 1967, a letter was received from counsel for In-terstate, dated May 11, but postmarked May 16, 1967, stating that it wasnot filing a brief in this case "considering that its rights were prejudicedduring the hearing" and asserting that the evidence submitted does notsupport the complaintWhile these documents are tardy, I consider thatthe due process issue raised should be treated as a motion to dismiss onthat ground and, for that purpose, receive Teamsters' supplementalmemorandum in evidence as TX Exh. 3 and Interstate's letter as TX Exh4 in evidence. While it is considered that the record as a whole, on its face,shows the contentions to be without merit, adiscussionof thematters in-volved will be added toward the end of the draft of this Decision alreadycompleted when these documents were received. TEAMSTERS, LOCAL 901137tended that the Teamsters, by assertedly failing or refus-ing to fairly and in good faith represent the dischargedemployees in respect to their employment, and by otheracts and conduct, restrained and coerced employees inthe exercise of their rights under the Act General Coun-sel does not contend that he has adduced proof that theTeamsters caused the discharge of the five employeeshere involved.their employment and the employees were well justifiedin accepting his statements within the ambit of such ap-parent authority as the statements of Interstate.Respondent Teamsters admit that Frank Chavez,secretary-treasurer, Frederico Virella, public relations of-ficer, and Pito Colon, organizer for the Teamsters, are of-ficers and agents of the Teamsters within the meaning ofthe Act.B Supervisory Questions, AgencyInterstate admits that Jose A. Santana, president of thecorporation, is a supervisor and agent of Interstate, butdisputes the allegation that Luis M DeJesus, Tirzo Mar-rero, and Arsenio Nieves are supervisors or agents of In-terstate.DeJesus described himself as the generalmanager of the operations and agreed that he is "the topman" at the Isla Verde operations when Santana is notthereThe record is persuasive that he has authority tohire employees and that he responsibly participates in thediscipline, direction, and discharge of employees. He isclearly a supervisor and agent of Interstate within themeaning of the ActMarrero directs the work of the employees on the nightshift, assigns the work, instructs employees when to taketheir lunch break, which may vary from day to day, tellsthem when to punch out and leave if there is no work, andhas authority to release them from work in the case ofsickness during the shift. He is paid by the week ratherthan by the hour as are the employees covered by theTeamsters' agreement.Whereas the hourly rated em-ployees wear coveralls at their work, Marrero wears adistinctive uniform of green pants and grey shirt. DeJesuswithout hesitation described Marrero as the supervisor incharge of the shift On the basis of all of the evidence it isfound that Marrero is a supervisor and agent of Interstatewithin the meaning of the ActDeJesus indicated that Nieves, who is employed on themorning shift, did not have the same authority as Mar-rero, and, in particular, was supposed to consult with San-tana or DeJesus before taking certain personnel actions.Nieves is also hourly paid.4 There appears to be aquestion as to whether he is a member of the Teamstersor covered by the collective-bargaining agreement, all ofthe evidence on the point being hearsay raising moredoubts than it resolves. On the whole, the testimony ofthe employees is that Nieves, in the absence of DeJesus,exercises the same authority over the employees on themorning shift as Marrero on the night shift. DeJesus ad-,mitted that Nieves' duties are to make sure that "the mendo the right job and do what they are supposed to do,"and that Nieves is "in charge of organizing so that thework will be done." Significantly, DeJesus testified thatthe reason Nieves wears a uniform like Marrero and dif-ferent from the other workers was "because practicallyhe is guiding the group, leading the group " DeJesusfurther indicated that Nieves was expected to informmanagement of his criticisms of the employees on themorning shiftUpon all the evidence it is found thatNieves has authority to responsibly direct employees onthe morning shift in their work and is thus a supervisorwithin the meaning of the Act. It is further plain that in-terstate held Nieves out to the employees as the conduitof views and instructions of management in matters of"Although DeJesus testified that Nieves was paid the same amount asthe other workers,"figuring the hours,"he later stated that he did notknow Nieves' rate of pay because of unfamiliarity with "the accountingC.The FactsIn the summer months of 1966, because of discontentwith representation by the Teamsters,some members ofthe night shift at Interstate took the initiative in seekingout the Machinists and securing Machinists cards. Therewas considerable discussion of this matter on companyproperty during breaks and while the employees awaitedwork on the night shiftThis activityaccelerated aboutthe end of September 1966, when active card signingbegan, some of which was on Interstate property, ap-parently afterworkPrior to that time, Lopez, one of theemployees discharged,had displayed a Machinists cardof distinctive green hue during a discussion with Negron,a shop steward for the Machinists who worked for an air-line named in the record only as"Transcaribbean,"whileSupervisor Marrero was close by It appears that Mar-rero was acquainted with Negron and undoubtedly knewof his position.The record as a whole leaves no doubt that the fiveCharging Parties were leaders of the Machinists move-ment, although not the only active participants in this ef-fortDifferent ones among the Charging Parties were in-volved in contacting the Machinists, securing cards, dis-tributing them,getting them signed,and turning them in.Some of them visited the homes of employees togetherwith other employees,to secure the execution of Machin-ists cards.All five Charging Parties are identified as hav-ing been vocal in discussing with other employees the ad-vantages of Machinists representation over that providedby the Teamsters, and all attended meetings of the em-ployees on company property and at an employee'shome. During this period, the night-shift employees, whoappear to have numbered no more than 10, sought sup-port from the morning shift, and eventually succeeded insecuring at least 20 cards for the Machinists from the em-ployeesWhile this was occurring, Nieves told Quinones, anemployee on the morning shift, that there were rumors ofelections to bring in another union,that Quinones shouldbe careful because the employees involved in that effortwould be discharged.About this same time, Marrero told the night-shift em-ployees on their way to service a plane,that five em-ployees were going to be discharged and indicated thatothers were"in line." Marrero did not state the reason forthe anticipated discharges or the names of those to bedischarged.Also during this period,Santana, the president of in-terstate, toldMartinez, the shop steward for the Team-sters at Interstate,that Santana had heard rumors that theemployees were signing cards for another union, andrequested Martinez "to find out, to investigate."Later,on an occasion when Martinez,Santana, and DeJesuswere together,prior to the discharge of the Chargingend of the business " He also testified that Nieves did not work longerhours than the other employees DeJesus' testimony that Nieves is paidthe same rate as other employees is not credited 138DECISIONSOF NATIONALLABOR RELATIONS BOARDParties, Santana asked Martinez about the results of theinvestigation he had been requested to make. When Mar-tinez said that he did not know anything (which was nottrue),DeJesus said that "he knew something about that,that someone had informed him."At the end of the workday on October 20, 1966,Ramos and Figueroa, who were employed on the nightshift, were called into an office by Marrero and given let-ters signed by DeJesus terminating their employment.These letters, and the letters subsequently given toLopez, Perez, and Hernandez,' are identical and read asfollows [in translation]:This is to notify you that effective immediately youare suspended indefinitivly [sic].It is the opinion of our management and supervisorsthat your attitude and conduct at work leave much tobe desired.Please visit our office and hand in our company'sproperty.Marrero told Ramos and Figueroa that he was sorry tohave to give them the letter, that it did not reflect hisfeelings, and,in fact did not come from him or from "thecompany, but from the union."It is clear that thereference was to the Teamsters and it is so found. Mar-rero further informed them that three others,namingLopez,Perez, and Hernandez,all of whom were then ontheir regular days off, were also to be discharged.On October 21, 1966,upon reporting for work on thenight shift,Lopez and Hernandez were given copies ofthe letter addressed to them.Hernandez asked DeJesusthe reason for his termination and was told "that therewere some complaints from the supervisor that[Hernandez] did just what [he] wanted."On October 22, 1966, Perez, also employed on thenight shift, received his letter fromMarrero. Perezcredibly testified that when he had read the letter, and"realized I was discharged," "I asked him what this wasabout, if I had done anything wrong in those days and ifhe had anything against me." Marrero replied, as Perezstates, "that we knew there had never been any problemsfrom either side, that he knew all of us, and that he wasvery sorry but I knew where that letter was comingfrom."Thereisno evidence that the employees had engagedin any conduct giving cause for their termination.It doesnot appear that they had been criticized for their work ortheir conduct during the period immediately prior toreceiving DeJesus' letter, nor had they been previouslywarned,nor had any unusual occurrence taken place thatmight explain Interstate's action.After the discharges,,Negron, who was a shop stewardfor the Machinists and worked for Transcaribbean, aprincipal client of Interstate, had a conversation withMarrero about the discharges. This occurred in a workarea apparently used by both men.In this conversation,Negron askedMarrerowhy the boys had beendischarged,and Marrero said,inNegron's words, "thatthe reason that the boys had been fired was because theywere signing cards for the IAM." Marrero told Negronthat the discharges were "not the company's doing,"butwas "the union'sdoing."Again,itisclear that the5Although the charges filed and the complaintinCase 24-CA-2288shows the names of Ismael Perez Quiles and Mario Hernandez Ortiz, thereference to the "union's doing" was to the Teamstersand was so understood by Negron.The employees made some effort to bring theirdischarges to the attention of the Teamsters. Lopez andFigueroa separately went to Shop Steward Martinez andascertained that Martinez had copies of the letters of ter-mination.Martinez told Figueroa that he "was going tothe union to take the case to Mr. Chavez." However,when he got to the Teamsters' hall, he found that Chavezwas not in Puerto Rico,and he did nothing about thematter thereafter.Hernandez and Perez went to theTeamsters' hall on two occasions about their termination.They were ultimately referred to Pito Colon as therepresentative then handling Interstate problems. Colontold them that he had just been assigned to handle theproblems of Interstate employees and, as stated by Her-nandez, said,"Idon't have any jurisdiction in this case.The only one who has jurisdiction is Mr. Frank Chavez."Colon stated that Chavez was then in New York. Her-nandez testified that he made no further attempt to seeChavezbecause after leaving the Teamsters'hall, themen went to the RegionalOffice of theBoard and filedcharges.In the middle of November 1966, Santana called ameeting of the employees on the morning shift at whichSantana told the employees that a Mr. Paz, an investiga-tor from the National Labor Relations Board,was goingto ask them questions about the employees who had beendischarged and advised them that they did not have togive Paz any information, and, in fact, should tell Paz,when questioned,that they did not know the employeeswho had been fired. Santana said that if the employeesgave Paz any information the employees would become"involved in the FederalCourt."Both DeJesus andNieves were present at the meeting.About this same time, probably on the same day as theforegoing,the night-shift employees were called to ameeting in DeJesus' office by the management of In-terstate. Santana left the office as soon as the meetingbegan.No other supervisor remained. The group wasthen addressed by Representative Virella of the Team-sters. The several accounts in the record vary slightly andthat of employee Fabian is credited,as follows: "Mr.Virella said that we were going to be investigated, that agentleman,Mr. Santiago Paz, was going to make an in-vestigation,was going to investigate us, and for us not tosay anything to him,to tellMr. Santiago Paz to ask Mr.TonySantana."A number of Interstate employees on the night shift at-tended a meeting at the Teamsters hall in January 1967,at which Chavez and Virella spoke. They were excusedfrom work by Santana to attend this meeting. There aresome slight variations as to what occurred among the wit-nesses who testified. The following is found to have oc-curred: The employees asked that a representative be as-signed to their operation to assist them.Chavez agreed tothis and told the employees that if the Teamsters weresuccessful in the forthcoming representation election tobe held on the petition of the Machinists,he wouldnegotiate increased benefits for them. Chavez and Virellatold the employees that there was a clause in the currentTeamsters contract with Transcaribbean, providing thatrecord refers to them as Ismael Perez and Mario Hernandez,and they willbe thus referred to herein TEAMSTERS,LOCAL 901Transcaribbean would not subcontract any of the work ofthe unit covered by that contracts Chavez told the em-ployees that if the Machinists should win the election, asstated by employee Fabian, "we would disappear fromour work." Virella, who was holding a copy of the Trans-caribbean agreement in his hand, stated, as Fabiantestified, "That if the IAM won the election and we wenton strike against Transcaribbean, that if by chance weshould have to strike against Transcaribbean, they wouldfeel obliged to protect Transcaribbean."In the middle of January, Santana and an unidentified"American"spoke to a meeting of the morning-shift em-ployees. None of the witnesses questioned were able totestify as to the statements made by the American whospoke. It is found that the following testimony of em-ployeeQuinones accurately expressed what Santanastated to them on this occasion:Santana said,"Boys, Iam going to take the opportunity now that all of you of themorning group are here together to tell you that you aretrying to bring another union in here,and I want to let youknow that if you do that, I am going to deliver the con-tract to Transcaribbean and all of youare goingto be leftwithout work, because Transcaribbean has a clause in thecontract that they can pick their own personnel." It isfurther found, on the basis of the whole record, that "thecontract" referred to by Santana was the Teamster-Transcaribbean contract which was discussed with thenight-shift employees by Chavez and Virella. There is noother contract shown by the record to which the state-ment mightrefer.In addition,itappears that in bothNovember and January, Interstate arranged to have theTeamsters give the same message to the night-shift em-ployees, who were most militant in favor of the Machin-ists, that Interstate was giving the employees on themorning shift.D. Conclusionsin Case 24-CA-2288 (1-5)On the basis of the evidence set forth,and on therecord as a whole, a preponderance of the evidenceclearly establishes and it is found that Respondent In-terstate discharged the Charging Parties herein becauseof their activities on behalf of and affiliation with theMachinists,in violation of Section 8(a)(1) and(3) of theAct.7RespondentInterstatefurtherinterferedwith,restrained,and coerced employees in the exercise of theirrights under the Act and thus violated Section 8(a)(1) ofthe Actby the following:1.Supervisor Nieves' statement to employee Quin-ones that he should be careful about engaging in activitieson behalf of the Machinists,since employees so involvedwould be discharged.FThe reference was to clauses in the Teamster-Transcaribbean con-tract which expired, so far as the record shows, on December 31, 1966(counsel for Teamsters stated that he would present proof that the agree-ment was in force in January 1967, when the meeting occurred,but did notdo so),in pertinent part as followsSection IThe Company agrees to refrain from using the servicesof any person who does not observe the wages,hours and conditionsof employment established by labor unions having jurisdiction overthe type of service performed, which would be to the detriment ofpresent employeesSection 2For the purpose of preserving work and job opportuni-ties for the employees covered by this Agreement, the Companyagrees that no work or services presently performed or hereafter as-signed to the collective bargaining unit will be subcontractedinwhole or part to any othernon unit employees unless otherwise1392.Santana's conduct in requesting employee Martinezto find out the names of employees engaged in activitieson behalf of the Machinists and the subsequent interroga-tion of Martinez with respect to this matter,which con-stitutes an unlawful attempt to have an employee engagein surveillance of fellow employees'protected activity,and coercive interrogation of the employee concerningsuch activities.3.Supervisor Marrero's statement to Negron that thefiveCharging Parties had been discharged because oftheir activities on behalf of the Machinists,made undercircumstances which Marrero reasonably should have an-ticipatedwould result in the statement being commu-nicated to,and restraining and coercing,Interstate's em-ployees in their protected activities.4President Santana'sconduct in instructing em-ployees to withhold information and not cooperate withagents of the Board in their investigation of the chargesherein.SeeGrand-Central Chrysler, Inc.,155 NLRB1855.President Santana's conduct in threatening em-ployees with loss of employment if they designated theMachinists as their collective-bargaining representative.It is recommended that allegations in the complaint thatSupervisor Nieves interrogated employees as to Machin-istsactivity and that Nieves stated that the ChargingParties had been discharged for their activities on behalfof the Machinists be dismissed for lack of proof. It islikewise recommended that the allegation in the com-plaint that Supervisor Marrero's conduct in telling theemployees on the night shift that five employees were tobe discharged thereafter be dismissed. The remarks at thetime given were ambiguous. It is not at all clear that theemployees understood the coercive context of the re-mark;one employee testified that they did not take Mar-rero seriously.In any event a finding on this point wouldonly be cumulative in light of the findings already made.E.Conclusions in Case 24-CB-593 (1-5)The General Counsel contends that Respondent Team-sters, as the collective-bargaining agent of the employeesinvolved, had an obligation under the Act to aid theCharging Parties in filing grievances concerning theirdischarges and to fairly, and in good faith,represent themin their meritorious grievances against Respondent In-terstate It is asserted that by failing or refusing to carryout such obligation, Respondent Teamsters violated Sec-tion8(b)(1)(A) of the Act.Itmustfirst berecalled that the discharged employeeshere involved made no determined efforts to have theirgrievances processed by the Teamsters, but turned to theBoard to vindicate their rights.In essence,the contentionprovided in this Agreement This shall not restrict the Company fromcontinuing to have work services performed either by present con-tractors or by others at any time or place,inaccordance withestablished practiceRespondents contended at the hearing that illegal motivation on thepart of Interstate in these discharges was disproved by the fact that otheremployees who were active on behalf of the Machinists were notdischarged However, as the court stated inN L R B v Challenge-CookBrothers, 374F 2d 147 (C A 6), "The merefact that all union membersor supporters are not discharged does not disprove the fact that an em-ployee's discharge is based upon an unlawful discriminatory motive "This is particularly true in this case where plain admissions of illegal mo-tive, testified to by General Counsel's witnesses,stand undemed on therecord 140DECISIONSOF NATIONALLABOR RELATIONS BOARDis that the Teamsters violated the Act because it did notaffirmatively,on its own motion,thereafter seek toprocess the grievances,notwithstanding the processing ofthe charges by the Board.There is,on the factspresented,a substantial doubt that the employees actedwith sufficient persistence to raise an obligation on thepart of the Teamsters to take such affirmative action, but,in any event,Iwould not find,in the circumstances of thiscase,that the Teamsters inaction constituted a violationof the Act.There is a certain theoretical logic in the GeneralCounsel's contention that the Teamsters owe a high stan-dard of representation to the employees whom itrepresents,even to those employees who may object tothat representation.Cf.Vaca v. Sipes,386 U.S. 171. Butmore than theoretical logic is required in the regulation oflabor relations,which is, intensely,an exercise in the ad-justment of human relationships.The problem of the roleof a bargaining representative in the grievance process,where the interests of the representative and the grievantdiverge,isnot new and continues to raise difficulties.Compare the situation presented inStar Expansion In-dustriesCorporation,164NLRB563, and particu-larly the discussion under "Findings and Conclusions asto all Matters in Issue" of the Trial Examiner'sDecision.But the problem of requiring such a representative tofairlyrepresent persons who are trying to destroy it is anexercise in futility. While ideally this may be an obligationof the bargaining agent,practically,such a representativeis so poorly equippedfor thetask that I cannot find thatitviolatesthe law byfailing to attempt the task,nor do Iconsider it appropriate to ordersuchan agent to make theattempt in the future.Obviouslythe Board's processesare the proper forum to vindicate such rights and theCharging Parties speedily and rightly repaired to thoseprocedures.Thisdoes not mean,however,that the bargaining agentmay restrain or coerce the employees in their proper at-tempts to replace it as a representative of the bargainingunit.And that iswhat the Teamsters did in this case.Chavez and Virellaclearly sought to coerce the em-ployees in their efforts to assist the Machinists, by tellingthe employees-in termsclearlyto be graspede-that ifthey selected the Machinists as their representative in theforthcoming election,the Teamsters,through their agree-ment with Transcaribbean would deprive them of workand employment.Nor were these statements to the employees justifiedon the basis of the no-subcontracting clauses in theTranscaribbean agreement.Not onlyis there no evidencein the record that this agreement was in effect when theremarks were made,but there is no proof that the workinvolved was work reserved to the employees in the bar-gaining unit at Transcaribbean.The termsof that contractand the fact that the work had been subcontracted to In-terstate is convincing evidence that the work was notreserved for Transcaribbean employees.The terms of theagreement and the circumstances of the threat show thatthe threatened removal of the work from Interstate wouldnot be on the basis of preservingthe work ofTranscarib-bean employees,but rather for purpose of preventing8 In making this finding,it has been kept in mind that one employee wit-ness testified that he did not consider Chavez' statement a "threat " Noattempt was made to determine the witness'concept of"threat," but it isclear to me not only that the natural tendency of the remarksof ChavezTranscaribbean from doing business with Interstate if itsemployees were not represented by the Teamsters. Suchaction on the part of the Teamsters would violate Section8(b)(4)(A) and 8(e) of the Act. Cf.International Associa-tion of Heat and Frost Insulators and Asbestos WorkersLocalUnionNo. 8, AFL-CIO (Preformed MetalProducts Co., Inc.),163 NLRB 557;Retail Clerks In-ternationalAssociation,LocalUnionNo.1288,AFL-CIO (Nickel's Pay-Less Stores),163 NLRB 817.Lastly, the instruction of Virella to the employees notto cooperate with agents of the Board in its investigationof the charges in this matter not only violated the Act byseeking unlawfully to impede the right of the employeesin their free access to the remedial processes of theBoard, but by the obvious pattern of cooperation withRespondent Interstate in its efforts to defeat the em-ployees' exercise of their rights under the Act, the Team-sters thereby also violated their duty and obligation undertheAct to fairly and in good faith represent the em-ployees.While it may not be realistic to require that theTeamsters use its contract with Interstate affirmativelyto seek the reinstatement and reimbursement of thedischarged employees, the Teamsters cannot be per-mitted to use its representative status as a means tocoerce and restrain the employees it represents in the ex-ercise of their rights under the Act.For the reasons stated, and upon the entire record, it isfound that by the conduct of Chavez and Virella in in-structing the employees not to cooperate with agents ofthe Board in its investigation of the charges in this matter,and by threatening the employees with loss of work andemployment if they selected the Machinists as their bar-gaining representative, the Teamsters restrained andcoerced employees in the exercise of rights under theAct, and thus violated Section 8(b)(I)(A) of the Act. It isfurther recommended that the allegation that the Team-sters violated the Act by failing or refusing to processgrievances of the discharged employees under the In-terstate agreement be dismissed.F.TheDue Process IssueRespondentTeamsterscontends that it wasdeprivedof due processby myruling in limiting its cross-examina-tion of witnessEchaverria. It is furtherstated that my rul-ing prompted it to withdraw from the hearing"convincedthat if itwere not allowed to cross examine this witness of(sic)material issues to its case,itwas futile to remain inthe hearing room."Briefly the circumstances were:Upon objection byGeneral Counsel,Respondent Teamsters was prevented,on recross-examination,from questioning the witnessconcerning other employees who had signed cards for theMachinists,on the basis that this matter exceeded thescope of GeneralCounsel's redirect examination of thewitness.Counsel forthe Teamsters had previously beendirected by me to limit his interrogation on recross-ex-amination to the issue raised by the redirect examination.It was assertedby Teamsters'counsel that the purposeof his proposed questioning was to test the credibility ofthe witness and to show that a number of employees notand Virella on this occasion was to restrain and coerce the employees inthe exercise of their rights under the Act, but that this was the intent of thespeakers,and itis so found. TEAMSTERS, LOCAL 901discharged had signed cards for the Machinists. I ruledthat examination of this witness at that point in the recordwas not appropriate for those purposes.In particular, with respect to the second stated pur-pose, the record at this point showed that at least 15 em-ployees had signed cards for the Machinists, and counselfor the Teamsters refused a stipulation of General Coun-sel that admitted that most of these were still employedby Interstate.9 At the time, I advisedcounselthat his rul-ing as to this witness did not preclude proper, unobjec-tionable questions on the issue asked in a relevant contextand at a proper place of witnesses competent to testifyabout these matters. After Respondents withdrew, a wit-nessdid testify, as noted above, that 20 signed cards wereturned in to the Machinists. Although the employeeswere told that others were "in line" to be discharged,there is no evidence that employees other than the fivehere involved were discharged for their activities on be-half of the Machinists.Upon the facts above stated, and the record as a whole,I find that Respondents were not deprived of due processas alleged.CONCLUSIONS OF LAW1.Respondent Interstate is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Respondent Teamsters and the Machinists arelabor organizations within the meaning of Section 2(5) ofthe Act.3.Respondent Interstate has engaged in and is engag-ing in unfair labor practices in violation of Section 8(a)(1)and (3) of the Act.4.Respondent Teamsters has engaged in and is engag-ing inunfair labor practices in violation of Section8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the, Act.THE REMEDYHaving found that Respondent Interstate and Re-spondent Teamsters have each engaged in certain unfairlabor practices, it will be recommended that each Re-spondent cease and desist from the unfair labor practicesfound, and take certain affirmative action designed toeffectuate the policies of the Act.Itwillbe recommended that Respondent Interstateoffer Jose Ramos, Ernesto Lopez, Julio Figueroa, IsmaelPerez Quiles, and Mario Hernandez Ortiz immediate andfullreinstatement to their former or substantiallyIIn the course of his argument on the point,Teamsters counsel stated."I think we had most of it on direct He did say there were others and agreat many others and I wanted to pin that down, that's all The fact thatit came in late, I couldn't pin it down for your cutting it off "During discussion of the point by Teamsters counsel, counsel forRespondent Interstate did notjoin in the position of the Teamsters andspecifically agreed on the record that he was "satisfied with the record andwithout the stipulation" offered by General Counsel After withdrawal ofRespondent Teamsters,Respondent Interstate sought a recess, whichwas granted Upon returning after the recess, counsel for Respondent In-terstate requested permission to further examine the witness on the samepoint.When I affirmed his previous ruling and refused Interstate's counselpermission to examine in a manner which had been denied to the Team-141equivalent positions, without prejudice to their seniorityand other rights and privileges, and make them whole forany loss ofearningsthey may have suffered by reason ofthe discrimination against them, by payment to them of asum of money equal to that which they would haveearned as wages from the date of the discriminationagainst them to the date of the offer of reinstatement, andin sucha manner consistentwith Board policy set forth inF.W. Woolworth Company,90 NLRB 289. Interest onbackpay shall be computed in themanner setforth inIsisPlumbing & Heating Co.,138 NLRB 716.Itwillalso be recommended that Respondent In-terstate preserve and, upon request, make available to theBoard payroll and other records to facilitate investigationof reinstatement and the computation of backpay.Itwill be recommended, because of the aggravated na-ture of the threat of Respondent Teamsters to deprive theemployees of Interstate of work which they are ac-customed to do with respect to Transcaribbean opera-tions, which was affirmed by Chavez on the record at thehearing,10 that Respondent Teamsters be ordered tocease and desist from threatening employees with loss ofwork they havebeenaccustomed to do or taking any ac-tion to deprive them of such work becausesuch em-ployees are represented by a labor organization otherthan the Teamsters, or because such employees exerciserights guaranteed to them under the Act.As the unfair labor practices committed by the Re-spondents were of the character which go to the veryheart of the Act, it will be recommended that each of theRespondents cease and desist from infringing in anymanner upon the rights of employees guaranteed bySection 7 of the Act.RECOMMENDED ORDERUponthe basis of the above findings of fact and conclu-sions of law, and upon the entire record in this case it isrecommended that-A.Respondent InterstateAir Service Corp., IslaVerde,Puerto Rico, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging,or otherwise discriminating against,employees in order to discourage membership in or sup-port of International Association of Machinists andAerospaceWorkers,AFL-CIO,or any labor organi-zation.(b)Threatening employees with discharge or otherreprisalsif theybecome or remain union members or giveassistance or support to a union.(c)Interrogating employees concerning union mem-sters-butwhichwould have been re-recross examination in hiscase -Respondent Interstate withdrew10The record shows the followingWITNESSLady, please tell the gentlemen That we went to themeeting between 6 00 and 6 30, and Mr Frank Chavez spoke to usHe asked us if we knew that there were going to be some electionsHe told us that if the election was won by the iAM we would disap-pear from our workMR CHAVEZ And they willMR CHAITOVITZ I want that on the recordMR CHAVEZ Let it be on the record-we have a subcontractingclause 142DECISIONSOF NATIONALLABOR RELATIONS BOARDbership or union activities in a manner violative of Sec-tion 8(a)(1) of the Act.(d) Inducing, instructing,or encouraging employees toascertain or report on the union activities, membership,or union adherence of other employees.(e)Obstructing the processes of the Board by instruct-ing or advising employees not to cooperate with agents ofthe Board,or to withhold information from the Board, orto give false information to the Board.(f)In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed bythe Act.2.Takethe following affirmative action which it isfound will effectuate the purposesof the Act.(a)Offer Jose Ramos, ErnestoLopez,Julio Figueroa,Ismael Perez Quiles, and Mario Hernandez Ortiz im-mediate and full reinstatement to their former or substan-tiallyequivalent positions,without prejudice to theirseniority or other rights and privileges,and make themwhole for any loss of earnings they may have suffered byreason of Respondent Interstate's discrimination againstthem,as set forth in that section of the Trial Examiner'sDecision entitled"The Remedy."(b)Notify above-named employees if presently serv-ing in the Armed Forces of the United States of their rightto full reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its operations at IslaVerdeInternationalAirport,Isla Verde,Puerto Rico, copies of the attachednotice marked"AppendixA,"" whichshall be translatedinto Spanish by the RegionalOffice ofthe Board.Copiesof said notice,to be furnishedby theRegional Directorfor Region24, afterbeing duly signed by Respondent'srepresentative,shall be posted by it immediately uponreceipt thereof,and be maintained for 60 consecutivedays thereafter,inconspicuous places, including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered,defaced, orcovered byany other material.(e)NotifytheRegional Director for Region 24, inwriting, within20 daysfrom the receipt of this Decision,what steps Respondent Interstate has taken to complyherewith. 12B.RespondentTeamsters,Chauffeurs,Warehousemen and Helpers,Local 901,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemenand Helpers of America,Santurce, Puerto Rico, its of-ficers, agents, and representatives, shall1.Cease and desist from:(a)Restraining or coercing employees of InterstateAir Service Corp.,Isla Verde,Puerto Rico, by threaten-ing them with, or causing such employees,loss of work oremployment,or other detriment,if they aid or support In-ternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,or any other labor organization.(b)Obstructing the processes of the National LaborRelations Board by instructing,advising, or threateningemployees not to cooperate with agents of the Board, orto withhold information from the Board.(c) In any other manner restraining or coercing em-ployees in the exercise of their rights guaranteed by theAct.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a)Post in conspicious places at its offices in Santurce,Puerto Rico, and in all places where notices to its mem-bers are customarily posted, copies of the attached noticemarked "Appendix B," [Board's Appendix B substitutedfor Trial Examiner's Appendix B.] which shall be trans-lated into Spanish by the Regional Office of the Board.13Copies of such notice to be furnished by the RegionalDirector for Region 24, after being duly signed by theRespondent's representative, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter Reasonable steps shall be takenby the Respondent Teamsters to insure that such noticeis not altered, defaced, or covered by any other material(b)Mail to the Regional Director for Region 24, suchreasonable number of signed copies of the notice marked"Appendix B" as the Regional Director may designate,for the purpose of posting on bulletin boards of InterstateAir Service Corp., Isla Verde, Puerto Rico, the companywilling, for a period of 60 days, or to be otherwisereasonably brought to the attention of the employees ofInterstate Air Service Corp.(c)Notify the Regional Director for Region 24, inwriting, within 20 days from the receipt of this Decision,what steps Respondent Teamsters has taken to complyherewith. 14" In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "12 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith13See in 1 I , supra14See in 12,supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT discharge or otherwise discriminateagainst employees in order to discourage member-ship in or support of International Association ofMachinists and Aerospace Workers, AFL-CIO, orany other labor organization.WE WILL NOT threaten employees with dischargeor other reprisals if they become or remain membersof a union of their choice or give assistance or sup-port to sucha union.WE WILL NOT interrogate employees concerning TEAMSTERS,LOCAL 901union membership or union activities in a mannerviolative of Section 8(a)(1) of the Act.WE WILL NOT induce,instruct,or encourage em-ployees to find out or report upon the union activi-ties,membership,or union adherence of other em-ployees.WE WILL NOT obstruct the processes of the Boardby instructing or advising employees not tocooperate with agents of the Board,or to withhold in-formation from the Board,or to give false informa-tion to the Board.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed by the Act.WE WILL offer to Jose Ramos,Ernesto Lopez,Julio Figueroa,Ismael Perez Quiles,and Mario Her-nandez Ortiz immediate and full reinstatement totheir former or substantially equivalent positionswithout loss of seniority or other rights andprivileges,and WE WILL make them whole for anypay they lost because of the discrimination againstthem,with interest.All our employees are free to become,remain, orrefrain from becoming or remaining,members of Interna-tionalAssociation of Machinists and Aerospace Work-143ers,AFL-CIO, orany other labor organization,exceptasmay be required by a lawful contract with the em-ployees'bargaining representative.INTERSTATEAIR SERVICE CORP.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegionalOffice,7th Floor, ElHato Rey Building,255 Ponce de Leon Avenue, HatoRey, Puerto Rico 00919,Telephone765-1125.